
	
		IB
		Union Calendar No. 499
		112th CONGRESS
		2d Session
		H. R. 2572
		[Report No.
		  112–688]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 15, 2011
			Mr. Sensenbrenner
			 (for himself and Mr. Quigley)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 21, 2012
			Additional sponsor: Mr.
			 Cohen
		
		
			September 21, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on July 15, 2011
		
		
			
		
		A BILL
		To amend title 18, United States Code, to
		  deter public corruption, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Up Government Act of
			 2011.
		2.Venue for Federal
			 offensesSection 3237(a) of
			 title 18, United States Code, is amended by inserting after begun,
			 continued, or completed the following: or in any district in
			 which an act in furtherance of an offense is committed.
		3.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666(a) of title 18, United States
			 Code, is amended—
			(1)by striking 10
			 years and inserting 20 years;
			(2)by striking
			 $5,000 the second place and the third place it appears and
			 inserting $1,000;
			(3)by striking
			 anything of value each place it appears and inserting any
			 thing or things of value; and
			(4)in paragraph (1)(B), by
			 inserting after any thing the following: or
			 things.
			4.Penalty for section 641
			 violationsSection 641 of
			 title 18, United States Code, is amended by striking ten years
			 and inserting 15 years.
		5.Bribery and
			 graftSection 201 of title 18,
			 United States Code, is amended—
			(1)in subsection (a)—
				(A)in paragraph (2), by
			 striking and at the end;
				(B)in paragraph (3), by
			 striking the period at the end; and
				(C)by adding at the end the
			 following:
					
						(4)the term rule or regulation
				means a Federal regulation or a rule of the House of Representatives or the
				Senate, including those rules and regulations governing the acceptance of
				campaign
				contributions.
						;
				(2)in subsection (b), by
			 striking fifteen years and inserting 20
			 years;
			(3)in subsection (c)—
				(A)by striking two
			 years and inserting five years; and
				(B)in paragraph (1), in the
			 matter preceding subparagraph (A), to read as follows: otherwise than as
			 provided by law for the proper discharge of official duty, or by rule or
			 regulation, knowingly—; and
				(4)by striking
			 anything of value each place it appears and inserting any
			 thing or things of value of not less than $1,000.
			6.Addition of District of
			 Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States each place such term appears.
		7.Clarification of crime
			 of illegal gratuitiesSubparagraphs (A) and (B) of section
			 201(c)(1) of title 18, United States Code, are each amended by inserting
			 the official’s or person’s official position or before
			 any official act.
		8.Clarification of
			 definition of official actSection 201(a)(3) of title 18, United States
			 Code, is amended to read as follows:
			
				(3)the term official
				act—
					(A)means any act within the
				range of official duty, and any decision, recommendation, or action on any
				question, matter, cause, suit, proceeding, or controversy, which may at any
				time be pending, or which may by law be brought before any public official, in
				such public official’s official capacity or in such official’s place of trust
				or profit; and
					(B)may be a single act, more
				than one act, or a course of
				conduct.
					.
		9.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to Sentencing
			 CommissionPursuant to its
			 authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission forthwith
			 shall review and, if appropriate, amend its guidelines and its policy
			 statements applicable to persons convicted of an offense under section 201,
			 641, or 666 of title 18, United States Code in order to reflect the intent of
			 Congress that such penalties meet the requirements in subsection (b) of this
			 section.
			(b)RequirementsIn carrying out this subsection, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’s intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in paragraph
			 (1), the incidence of such offenses, and the need for an effective deterrent
			 and appropriate punishment to prevent such offenses;
				(2)consider the extent to which the guidelines
			 may or may not appropriately account for—
					(A)the potential and actual
			 harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the offense was
			 committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the defendant
			 acted with intent to cause either physical or property harm in committing the
			 offense;
					(E)the extent to which the
			 offense represented an abuse of trust by the offender and was committed in a
			 manner that undermined public confidence in the Federal, State or local
			 government; and
					(F)whether the violation was
			 intended to or had the effect of creating a threat to public health or safety,
			 injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				10.Extension of statute of
			 limitations for serious public corruption offenses
			(a)In
			 generalChapter 213 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					3302.Corruption
				offensesUnless an indictment
				is returned or the information is filed against a person within 6 years after
				the commission of the offense, a person may not be prosecuted, tried, or
				punished for a violation of, or a conspiracy or an attempt to violate the
				offense in—
						(1)section 201 or
				666;
						(2)section 1341 or 1343,
				when charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official;
						(3)section 1951, if the
				offense involves extortion under color of official right;
						(4)section 1952, to the
				extent that the unlawful activity involves bribery; or
						(5)section 1962, to the
				extent that the racketeering activity involves bribery chargeable under State
				law, involves a violation of section 201 or 666, section 1341 or 1343, when
				charged in conjunction with section 1346 and where the offense involves a
				scheme or artifice to deprive another of the intangible right of honest
				services of a public official, or section 1951, if the offense involves
				extortion under color of official
				right.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						3302. Corruption
				offenses.
					
					.
			(c)Application of
			 amendmentThe amendments made by this section shall not apply to
			 any offense committed before the date of enactment of this Act.
			11.Increase of maximum
			 penalties for certain public corruption related offenses
			(a)Solicitation of
			 political contributionsSection 602(a)(4) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 5 years.
			(b)Promise of employment
			 for political activitySection 600 of title 18, United States
			 Code, is amended by striking one year and inserting 3
			 years.
			(c)Deprivation of
			 employment for political activitySection 601(a) of title 18,
			 United States Code, is amended by striking one year and
			 inserting 3 years.
			(d)Intimidation To secure
			 political contributionsSection 606 of title 18, United States
			 Code, is amended by striking three years and inserting 5
			 years.
			(e)Solicitation and
			 acceptance of contributions in federal officesSection 607(a)(2) of title 18, United
			 States Code, is amended by striking 3 years and inserting
			 5 years.
			(f)Coercion of political
			 activity by federal employeesSection 610 of title 18, United States
			 Code, is amended by striking three years and inserting 5
			 years.
			12.Additional wiretap
			 predicatesSection 2516(1)(c)
			 of title 18, United States Code, is amended—
			(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records), section 666 (relating to theft or bribery concerning
			 programs receiving Federal funds), after section 224 (bribery in
			 sporting contests),; and
			(2)by inserting section 1031 (relating
			 to major fraud against the United States) after section 1014
			 (relating to loans and credit applications generally; renewals and
			 discounts),.
			13.Expanding venue for
			 perjury and obstruction of justice proceedings
			(a)In
			 generalSection 1512(i) of
			 title 18, United States Code, is amended to read as follows:
				
					(i)A prosecution under section 1503, 1504,
				1505, 1508, 1509, 1510, or this section may be brought in the district in which
				the conduct constituting the alleged offense occurred or in which the official
				proceeding (whether or not pending or about to be instituted) was intended to
				be
				affected.
					.
			(b)Perjury
				(1)In
			 generalChapter 79 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						1624.VenueA prosecution under section 1621(1), 1622
				(in regard to subornation of perjury under 1621(1)), or 1623 of this title may
				be brought in the district in which the oath, declaration, certificate,
				verification, or statement under penalty of perjury is made or in which a
				proceeding takes place in connection with the oath, declaration, certificate,
				verification, or
				statement.
						.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1624.
				Venue.
						
						.
				14.Prohibition on
			 undisclosed self-dealing by public officials
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by inserting after section 1346 the
			 following new section:
				
					1346A.Undisclosed
				self-dealing by public officials
						(a)Undisclosed
				self-Dealing by public officialsFor purposes of this chapter,
				the term scheme or artifice to defraud also includes a scheme or
				artifice by a public official to engage in undisclosed self-dealing.
						(b)DefinitionsAs
				used in this section:
							(1)Official
				actThe term official act—
								(A)means any act within the
				range of official duty, and any decision, recommendation, or action on any
				question, matter, cause, suit, proceeding, or controversy, which may at any
				time be pending, or which may by law be brought before any public official, in
				such public official’s official capacity or in such official’s place of trust
				or profit; and
								(B)may be a single act, more
				than one act, or a course of conduct.
								(2)Public
				officialThe term
				public official means an officer, employee, or elected or
				appointed representative, or person acting for or on behalf of the United
				States, a State, or a subdivision of a State, or any department, agency or
				branch of government thereof, in any official function, under or by authority
				of any such department, agency, or branch of government.
							(3)StateThe
				term State includes a State of the United States, the District of
				Columbia, and any commonwealth, territory, or possession of the United
				States.
							(4)Undisclosed
				self-dealingThe term undisclosed self-dealing means
				that—
								(A)a public official
				performs an official act for the purpose, in whole or in material part, of
				furthering or benefitting a financial interest, of which the public official
				has knowledge, of—
									(i)the public
				official;
									(ii)the spouse or minor
				child of a public official;
									(iii)a general business
				partner of the public official;
									(iv)a business or
				organization in which the public official is serving as an employee, officer,
				director, trustee, or general partner;
									(v)an individual, business,
				or organization with whom the public official is negotiating for, or has any
				arrangement concerning, prospective employment or financial compensation;
				or
									(vi)an individual, business, or organization
				from whom the public official has received any thing or things of value,
				otherwise than as provided by law for the proper discharge of official duty, or
				by rule or regulation; and
									(B)the public official knowingly falsifies,
				conceals, or covers up material information that is required to be disclosed by
				any Federal, State, or local statute, rule, regulation, or charter applicable
				to the public official, or the knowing failure of the public official to
				disclose material information in a manner that is required by any Federal,
				State, or local statute, rule, regulation, or charter applicable to the public
				official.
								(5)Material
				informationThe term material information means
				information—
								(A)regarding a financial
				interest of a person described in clauses (i) through (iv) paragraph (4)(A);
				and
								(B)regarding the association, connection, or
				dealings by a public official with an individual, business, or organization as
				described in clauses (iii) through (vi) of paragraph
				4.
								.
			(b)Conforming
			 amendmentThe table of sections for chapter 63 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 1346 the following new item:
				
					
						1346A. Undisclosed self-dealing by public
				officials.
					
					.
			(c)ApplicabilityThe
			 amendments made by this section apply to acts engaged in on or after the date
			 of the enactment of this Act.
			15.Disclosure of
			 information in complaints against judgesSection 360(a) of title 28, United States
			 Code, is amended—
			(1)in paragraph (2) by
			 striking “or”;
			(2)in paragraph (3), by
			 striking the period at the end, and inserting “; or”; and
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)such disclosure of information regarding a
				potential criminal offense is made to the Attorney General, a Federal, State,
				or local grand jury, or a Federal, State, or local law enforcement
				agency.
					.
				
			16.Clarification of
			 exemption in certain bribery offensesSection 666(c) of title 18, United States
			 Code, is amended—
			(1)by striking This section does not
			 apply to; and
			(2)by inserting The term
			 anything of value that is corruptly solicited, demanded,
			 accepted or agreed to be accepted in subsection (a)(1)(B) or corruptly given,
			 offered, or agreed to be given in subsection (a)(2) shall not include,
			 before bona fide salary.
			17.Certifications
			 regarding appeals by United StatesSection 3731 of title 18, United States
			 Code, is amended by inserting after United States attorney the
			 following: , Deputy Attorney General, Assistant Attorney General, or the
			 Attorney General.
		
	
		September 21, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
